UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-5202


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUIS ALBERTO MEJIA-HERNANDEZ, a/k/a Luis Mejia, a/k/a Luis
Mejia-Hernandez, a/k/a Jaime Pineda-Hernandez, a/k/a Jaime
Pineda, a/k/a Chaparo, a/k/a Jose,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:09-cr-01175-JFA-2)


Submitted:   August 14, 2012                 Decided:   August 22, 2012


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph N. Connell, THE CONNELL LAW FIRM, LLC, Lugoff, South
Carolina, for Appellant. Stacey Denise Haynes, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luis Alberto Mejia-Hernandez pled guilty to one count

each of conspiracy to possess with intent to distribute 500 or

more grams of cocaine, in violation of 21 U.S.C. § 846 (2006),

and improper reentry of an illegal alien, in violation of 8

U.S.C.    § 1325   (2006),     and      was    sentenced         to    sixty      months     in

prison.       Mejia-Hernandez’s          attorney          has     filed     a    brief      in

accordance    with    Anders       v.   California,          386      U.S.    738     (1967),

stating that there are no meritorious grounds for appeal, but

raising as a possible issue for review whether Mejia-Hernandez

was   properly     sentenced       to    the        statutory         mandatory       minimum

sentence     for   his     narcotics          offense.           Mejia-Hernandez            was

informed of his right to file a pro se supplemental brief but

has   not   done   so.       The     Government        has       declined        to   file     a

responsive brief.        Finding no error, we affirm.

            Because       Mejia-Hernandez            did     not       object         to     the

Guidelines    range    calculation       in     his    presentence           investigation

report, argue for a sentence different from the one imposed, or

challenge the adequacy of the district court’s explanation of

its sentencing decision, we review his sentence for plain error.

United States v. Lynn, 592 F.3d 572, 577-78 (4th Cir. 2010).

Our review of the record reveals no procedural error in the

district    court’s      determination         of    Mejia-Hernandez’s            sentence.

The   district       court    adopted          the     proper         Guidelines           range

                                          2
calculation           for      Mejia-Hernandez’s             convictions,            properly

considered the factors listed in 18 U.S.C.A. § 3553(a) (West

2000       &   Supp.        2012),     and     appropriately           explained          Mejia-

Hernandez’s sentence in light of this consideration.

               We next consider the substantive reasonableness of the

sentence,        taking        into      account           the    “totality          of      the

circumstances, including the extent of any variance from the

Guidelines      range.”         Gall    v.    United       States,     552    U.S.    38,    51

(2007).        Where, as here, the Government has not moved for a

departure      from     the    Guidelines          range    due   to    the    defendant’s

substantial assistance, the district court lacks discretion to

impose a sentence below the statutory minimum.                          United States v.

Robinson, 404 F.3d 850, 862 (4th Cir. 2005).                                 Moreover, the

imposition of a statutory mandatory minimum sentence is per se

reasonable.       United States v. Farrior, 535 F.3d 210, 224 (4th

Cir. 2008).       In Mejia-Hernandez’s case, his sixty-month sentence

was the minimum sentence required by statute for the narcotics

offense.        See    21     U.S.C.A.       §§ 841(a)(1),        (b)(1)(B), 846           (West

1999 & Supp. 2012).             Accordingly, we find that the sentence was

substantively reasonable and conclude that the district court

committed no reversible error in its imposition. *


       *
       To the extent that Mejia-Hernandez attempts to raise an
ineffective assistance of counsel claim based on his summary
allegation that “he felt his attorney had ‘promised’ him a
(Continued)
                                               3
             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                     This court

requires that counsel inform Mejia-Hernandez, in writing, of the

right to petition the Supreme Court of the United States for

further review.     If Mejia-Hernandez requests that a petition be

filed,   but   counsel     believes      that   such    a   petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.             Counsel’s motion must state that

a copy thereof was served on Mejia-Hernandez.                   We dispense with

oral   argument    because       the    facts   and    legal    contentions     are

adequately     presented    in    the    materials     before    the   court    and

argument would not aid the decisional process.

                                                                         AFFIRMED




three-year sentence as opposed to the five year sentence[,]” we
find that ineffective assistance does not conclusively appear on
the record. See United States v. Benton, 523 F.3d 424, 435 (4th
Cir. 2008) (holding that an ineffective assistance of counsel
claim is not cognizable on direct appeal “unless it conclusively
appears from the record that defense counsel did not provide
effective    representation”)   (internal    citation  omitted).
Although we note that an ineffective assistance of counsel claim
should generally be raised by a habeas corpus motion under 28
U.S.C.A. § 2255 (West Supp. 2012), we intimate no view as to the
validity or lack of validity of such a claim.



                                          4